

116 HR 4386 IH: Stop the Wait Act
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4386IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Mr. Doggett (for himself, Mr. Fitzpatrick, Mr. Blumenauer, Ms. Judy Chu of California, Mr. Cicilline, Mr. Danny K. Davis of Illinois, Ms. Dean, Ms. DeLauro, Mr. Evans, Ms. Garcia of Texas, Mr. Gomez, Mr. Hastings, Mr. Higgins of New York, Mr. Huffman, Mr. Larson of Connecticut, Mr. Lewis, Mr. Lowenthal, Ms. Moore, Mr. Moulton, Mr. Nadler, Mrs. Napolitano, Ms. Ocasio-Cortez, Mr. Pascrell, Mr. Payne, Ms. Pingree, Mr. Price of North Carolina, Mr. Raskin, Ms. Sánchez, Ms. Schakowsky, Mr. David Scott of Georgia, Ms. Sewell of Alabama, Mr. Suozzi, Mr. Thompson of California, and Mr. Trone) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title II of the Social Security Act to eliminate the Medicare and disability insurance
			 benefits waiting periods for disabled individuals.
	
 1.Short titleThis Act may be cited as the Stop the Wait Act. 2.Elimination of disability waiting period for social security disability insurance benefits and surviving spouse benefits (a)Elimination of waiting period for disability insurance benefitsSection 223 of the Social Security Act (42 U.S.C. 423) is amended—
 (1)in subsection (a)— (A)in paragraph (1), in the matter following subparagraph (E)—
 (i)by striking disability insurance benefit (i) for each month and all that follows through , or (ii) and inserting disability insurance benefit; and (ii)by striking , but only if and all that follows through under such disability; and
 (B)in paragraph (2), by striking as though he had attained age 62 in— and all that follows through such disability insurance benefits, and inserting as though the individual had attained age 62 in the first month for which the individual becomes entitled to such disability insurance benefits,; and
 (2)in subsection (c), by striking paragraph (2). (b)Elimination of waiting period for surviving spouse and surviving divorced spouse benefitsSection 202 of the Social Security Act (42 U.S.C. 402) is amended—
 (1)in subsection (e)— (A)in paragraph (1), in the matter following subparagraph (D), by striking beginning with— and all that follows through on such basis terminated, and inserting beginning with the first month in which she becomes so entitled to such insurance benefits;
 (B)by striking paragraph (5); and (C)by redesignating paragraphs (6) through (8) as paragraphs (5) through (7); and
 (2)in subsection (f)— (A)in paragraph (1), in the matter following subparagraph (D), by striking beginning with— and all that follows through on such basis terminated, and inserting beginning with the first month in which he becomes so entitled to such insurance benefits;
 (B)by striking paragraph (5); and (C)by redesignating paragraphs (6) through (8) as paragraphs (5) through (7).
 (c)Effective dateThe amendments made by this section shall apply with respect to applications for disability insurance benefits, widow’s insurance benefits, and widower’s insurance benefits filed on or after the date of the enactment of this Act.
			3.Phase-out of waiting period for Medicare disability benefits
 (a)In generalSection 226(b) of the Social Security Act (42 U.S.C. 426(b)) is amended— (1)in paragraph (2)(A), by striking , and has for 24 calendar months been entitled to, and inserting , and for not less than the waiting period (as defined in subsection (j)) has been entitled to,;
 (2)in paragraph (2)(B), by striking and has been for not less than 24 months, and inserting and for not less than the waiting period (as defined in subsection (j)) has been entitled to,; (3)in paragraph (2)(C)(ii), by striking , including the requirement that he has been entitled to the specified benefits for 24 months, and inserting , including the requirement that the individual has been entitled to the specified benefits for the waiting period (as defined in subsection (j)),; and
 (4)in the flush matter following paragraph (2)(C)(ii)(II)— (A)in the first sentence, by striking for each month beginning with the later of (I) July 1973 or (II) the twenty-fifth month of his entitlement or status as a qualified railroad retirement beneficiary described in paragraph (2), and and inserting for each month beginning with the first month after the month in which the individual first satisfies paragraph (2), and;
 (B)in the second sentence, by striking the twenty-fifth month of his entitlement refers to the first month after the twenty-fourth month of entitlement to specified benefits referred to in paragraph (2)(C) and; and
 (C)in the third sentence, by striking , but not in excess of 78 such months. (b)Schedule for phase-Out of waiting periodSection 226 of the Social Security Act (42 U.S.C. 426) is amended by adding at the end the following new subsection:
				
 (j)For purposes of subsection (b) (and for purposes of section 1837(g)(1) of this Act and section 7(d)(2)(ii) of the Railroad Retirement Act of 1974), the term waiting period means, with respect to an individual who first becomes entitled to benefits described in subparagraph (A) of subsection (b)(2), first achieves the status described in subparagraph (B) of such subsection, or first becomes entitled to specified benefits referred to in subparagraph (C) of such subsection in a month in—
 (1)for calendar year 2020, 18 months; (2)for calendar year 2021, 16 months;
 (3)for calendar year 2022, 14 months; (4)for calendar year 2023, 12 months;
 (5)for calendar year 2024, 10 months; (6)for calendar year 2025, 8 months;
 (7)for calendar year 2026, 6 months; (8)for calendar year 2027, 4 months;
 (9)for calendar year 2028, 2 months; and (10)for calendar year 2029 and each subsequent year, 0 months..
			(c)Conforming amendments
				(1)Months that count towards waiting period
 (A)In generalSection 226(f) of the Social Security Act (42 U.S.C. 426(f)) is amended by striking 24 months and inserting waiting period. (B)SunsetEffective January 1, 2029, subsection (f) of section 226 of the Social Security Act (426) is repealed.
 (2)Elimination of 1-month waiting period for individuals with ALSSection 226(h)(1) of the Social Security Act (42 U.S.C. 426(h)(1)) is amended by inserting (or, beginning January 1, 2029, 0 months) after 1 month. (3)Medicare descriptionSection 1811(2) of such Act (42 U.S.C. 1395c(2)) is amended by striking entitled for not less than 24 months and inserting entitled for not less than the waiting period (as defined in section 226(j)).
 (4)Medicare coverageSection 1837(g)(1) of such Act (42 U.S.C. 1395p(g)(1)) is amended by striking of the later of (A) April 1973 or (B) the third month before the 25th month of such entitlement and inserting of the third month before the first month following the waiting period (as defined in section 226(j)) applicable under section 226(b).
 (5)Railroad retirement systemSection 7(d)(2)(ii) of the Railroad Retirement Act of 1974 (45 U.S.C. 231f(d)(2)(ii)) is amended— (A)by striking , for not less than 24 months and inserting , for the waiting period (as defined in section 226(j) of the Social Security Act); and
 (B)by striking could have been entitled for 24 calendar months, and and inserting could have been entitled for the waiting period (as defined in section 226(j) of the Social Security Act), and.
 (d)Effective dateExcept as provided in subsection (c)(1)(B), the amendments made by this section shall apply to insurance benefits under title XVIII of the Social Security Act with respect to items and services furnished in months beginning at least 90 days after the date of the enactment of this Act (but in no case earlier than January 1, 2020).
			4.National academy of medicine study and report on delay and prevention of disability conditions
 (a)StudyThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall request that the National Academy of Medicine conduct a study on the range of disability conditions that can be delayed or prevented if individuals receive access to health care services and coverage before the condition reaches disability levels.
 (b)ReportNot later than the date that is 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report containing the results of the National Academy of Medicine study authorized under this section.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $750,000 for the period of fiscal years 2020 and 2021.
			